DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “leading end surfaces of the fixed shoulder” in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Note they are present in the figures labeling these features and amending the specification appropriately may remedy this situation. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “leading end surfaces of the fixed shoulder”.  It is unclear as to what surfaces are being referred to.  For the purpose of this examination, this limitation will be interpreted as being the leading six sided surface as seen in figure 4C.
Claim 12 recites “including a hole through which the probe is inserted”.  It is unclear as to what includes the hole.  For the purpose of this examination, this limitation will be interpreted as the shoulder includes a hole through which the probe is inserted”.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 5, 7, 8, and 11 are rejected under 35 U.S.C. 102a2 as being anticipated by Nishida et al. (US 2016/0263696 A1).
Regarding claim 1, Nishida discloses:
A friction stir welding device [FSW apparatus (1); figure 2] comprising: 
a friction stir welding tool [tool (2)] provided with a non-rotatable fixed shoulder [shoulder (8); figures 4-7] on an outer periphery on a proximal end side of a rotationally drivable probe [pin (21)]; 
a moving unit [moving device (43)] which relatively moves the friction stir welding tool to a welding portion between workpieces in a direction along the welding portion; 
a control device [controller (46)] of the moving unit; and 
a filler supply unit [wire feeder (44)] which supplies, during friction stir welding of the welding portion, a filler to a stirring region, wherein the stirring region is stirred by the rotationally drivable probe, 
wherein the non-rotatable fixed shoulder has two workpiece facing surfaces [shoulder surfaces (85)] disposed opposite to surfaces of the workpieces on both sides of the welding portion [these surfaces are opposite the workpieces and on either side of the weld joint/portion], and
the control device [controller (46)] holds the non-rotatable fixed shoulder such that a gap between an entirety of the two workpiece facing surfaces of the non-rotatable fixed [Since these limitations performed by the control device are functional language and do not further limit the apparatus structurally and controller (46) controls all of the functions of apparatus (1) which includes pressing device (42), which makes the Nishida apparatus structurally identical to that claimed, the Nishida apparatus is capable of these claimed functions and any other limitations drawn to functional language, material worked upon, and results].
Regarding claim 2, Nishida discloses:
wherein the filler supply unit is disposed on a front side of the friction stir welding tool in a welding direction [see figure 2].
Regarding claims 4, 5 and 11, the following is directed to functional language and material worked upon:
wherein the welding portion between the workpieces is a corner portion; 
the filler supply unit supplies the filler in a supply amount equal to or greater than an amount obtained by adding a capacity per unit length in a welding direction of the gap to a volume per unit length of a fillet formed at the corner portion; and 
wherein a size of the gap is set based at least one of a degree of fluidity the filler and a degree of fluidity the workpieces.
Since the prior art apparatus is structurally identical to the claimed apparatus, it is the examiner’s position that the prior art apparatus is capable of achieving any claimed function 
Regarding claims 7 and 8, Nishida discloses:
wherein an end portion of the fixed shoulder of the friction stir welding tool disposed closer to a leading end of the probe has a mountain shape having the two workpiece facing surfaces [see figures 4-7], 
a cavity forming cut [guide groove (87)] which forms a cavity between the probe and the surfaces of the workpieces is included on a front side of the probe at a top portion of the mountain shape in the welding direction, and 
a cut [rear ridge portion (88)] corresponding to a cross-sectional shape of the fillet is included on a rear side of the probe at a top portion of the mountain shape in the welding direction.
Regarding claim 12, Nishida discloses:
wherein the two workpiece facing surfaces [shoulder surfaces (85)] are directly connected to leading end surfaces [the front surface shown in figure 6] of the fixed shoulder including a hole [through hole (84)] through which the probe is inserted, and 
the two workpiece facing surfaces extend from the leading end surfaces [see figure 6].

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 6, 9, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (US 2016/0263696 A1)  as applied to claims 1 or 2, above, and further in view of Nishida et al. (US 2016/0074957 A1).
Regarding claim 3, Nishida does not teach:
wherein the filler supply unit applies a pressure of at least 1 MPa or more to a leading end side of the filler supplied to the stirring region in a direction perpendicular to a supply direction.
Nishida ‘957 teaches FSW apparatus (1) has adjusting mechanism (8), which applies perpendicular pressure to wire (10) fed from in front of FSW tool (21) via roller (81) and pressure adjusting holder (82); figure 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the adjusting mechanism into Nishida in order to help control the feed amount and to push the filler into place.  It also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use any amount of pressure necessary, including at least 1 MPa of more, in order to keep the filler in place, minus any unexpected results.  
Regarding claims 6 and 9, refer to the rejection of claims 4 and 7 above.
Regarding claims 13 and 15, Nishida does not teach:
wherein the filler supply unit includes a roller which presses and pressurizes a leading end side of the filler supplied to the stirring region against the welding portion in a direction perpendicular to a supply direction; and 

Nishida ‘957 teaches FSW apparatus (1) has adjusting mechanism (8), which applies perpendicular pressure to wire (10) fed from in front of FSW tool (21) via roller (81) and pressure adjusting holder/spring (82); figure 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Nishida ‘957 adjusting mechanism concept into Nishida in order to help control the feed amount and to push the filler into place. 
Regarding claim 16, Nishida teaches:
wherein the filler supply unit [wire feeder (44); 0040] includes a delivery unit which supplies the filler to the roller [the roller is addressed in the rejection of claim 13 above], and the delivery unit includes a pair of delivery rollers [feeding roller, not shown] which sandwich the filler and a rotation drive unit [servomotor, not shown] which rotatably drives the delivery roller.
Note that it is well-known in the art that a feeding roller also comprises an opposing roller in order to provide an opposing force for moving the wire.  Should the applicant need proof see Ishida et al. (US 2003/0192941 A1).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (US 2016/0263696 A1)  as applied to claim 7, above, and further in view of Hori et al. (US 2012/0193401 A1).
Regarding claim 17, Nishida does not teach:

Hori teaches a FSW tool comprising fixed shoulder (5), wherein the leading and trailing ends of ridgeline portion (36) of the shoulder are equal; figures 2A and 6B. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a fixed shoulder like that of Hori into Nishida when material being welded does not require a filler.  

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/6/20 have been fully considered but they are not persuasive.
The applicant argues, 
“Nishida does not teach "the control device holds the non-rotatable fixed shoulder such that a gap between an entirety of the two workpiece facing surfaces of the non-rotatable fixed shoulder and the surfaces of the workpieces is formed, and the entirety of the two workpiece facing surfaces are parallel to the surfaces of the workpieces, when the rotationally drivable 
Since the claimed control device is generic the functional limitations do not impart any structural requirement.  Thus, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP 2114).
Any arguments drawn to Nishida not teaching “the entirety of the two workpiece facing surfaces are parallel to the surfaces of the workpieces” are not persuasive since shoulder surfaces (85) in figures 4-7 meet this limitation.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLOS J GAMINO/Examiner, Art Unit 1735
                                                
/ERIN B SAAD/Primary Examiner, Art Unit 1735